Citation Nr: 1625044	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-24 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability to include muscle spasms and right lower extremity radiculopathy (back disability).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1987, with additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
August 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 Board video hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a back disability have been met. 


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Back Disability 

The Veteran's July 1980 enlistment examination indicated he had a normal spine.  On his July 1980 report of medical history the Veteran reported he had no broken bones, arthritis, or recurrent back pain.  An August 1984 service treatment record (STR) indicated the Veteran reported back pain following a motor vehicle accident.  The STR noted that the Veteran's x-ray was negative but that he was experiencing muscle spasms.

Additionally, the Veteran's August 1988 National Guard enlistment examination noted a normal spine.  On an August 1988 report of medical history the Veteran indicated that he did not know if he had recurrent back pain.  The Veteran checked yes, to having been a patient in a hospital, noting that he was hospitalized at Fort Still, Oklahoma for poison ivy.

The Veteran stated he had been receiving private treatment for his back disability since 1987, following his separation from active service.  The Veteran reported seeking treatment at Charity Hospital in New Orleans for back pain in 1987, then in Alabama in 1988 or 1989.  The Veteran noted at his September 2015 Board video hearing that records from Charity Hospital in New Orleans were unavailable as they had been destroyed during hurricane Katrina and the early records from Dr. S.M. in Alabama were unavailable as they had been destroyed because they were over 10 years old.  

The earliest private treatment note in the record is a July 2005 private treatment record which noted "The C7 trouble he has had off and on for years.  The lower back pain is related to a little extra work he did around home on 7/9/05.  He hung some fencing and did some fairly strenuous work like that and has been having trouble since.  No radicular component.  Pain is located in those two areas.  He has turned a heating pad and some over-the-counter medicines and that has helped it some.  It seems to bother him pretty much constantly although he is a little bit worse with prolonged standing or sitting." Additionally, it was noted that "X-RAYS of the cervical spine and lumbar spine are within normal limits for age group with the exception of straightening of the cervical and lumbar lordosis from muscle spasm."

An additional July 2005 private treatment record showed that the Veteran's cervical spine had become asymptomatic but that his lumbar spine was worse than when he was last seen.  "He has some left-sided low back pain with a short radiation down into the PSIS area."  The private physician noted muscle spasms and stated his impression was the Veteran was suffering from current low back pain and cervical pain, which had resolved.  

An August 2005 private treatment note stated "The MRI scan was read by Dr. Morros as having disc bulging at L5/S1, which is central.  I have reviewed it.  The disc bulging to me is not very prominent.  But what he does have is a high intensity zone (HIZ at L5-S1).  To me that is consistent with the injury that he had and the pain that he is having.  I am going to proceed with treatment on that basis."  The private physician did not specify what injury he was referring to.

A November 2005 private treatment note indicated the Veteran reported low back pain.  The note indicated "He got a lot better after he had the therapy and some medicine.  However, the last few weeks he has had a relapse."  A physical examination revealed diffuse paraspinal muscle spasm and some tenderness diffuse around the lumbar spine.  All reflexes were noted as normal.  The physician diagnosed the Veteran with degenerative disc disease of the lumbar spine.

Additionally, in December 2005 the Veteran sought private treatment for sleep apnea and reported experiencing back pain and needing muscle relaxers for pain relief.

The Veteran was afforded an April 2010 VA examination.  The Veteran reported low back pain beginning in 1984 following an in service motor vehicle accident, with a progressive increase in pain.  The VA examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.  The examiner concluded that the Veteran's back disability was less likely as not caused by, or a result of, an in service injury because a "significant low back injury in 1984 would have developed into more significant findings by now, 26 years later, than are present on this exam."  The Board finds the April 2010 VA examination to be inadequate as it failed to address why the examiner believed more significant findings should be found or the Veteran's private treatment records showing continued treatment for a back disability and the lay statements provided by the Veteran, his wife, and friend, indicating continued pain since his separation from service.  

The Veteran submitted a February 2016 private nexus opinion from Dr. D.M. who reviewed the Veteran's claims file and interviewed the Veteran.  The Veteran reported a 1984 motor vehicle incident which caused back pain and muscle spasms.  The Veteran reported that after the in service accident he had never been free of back pain for any length of time, but did not begin feeling daily back pain until early 1990.  The Veteran reported worsening pain from the 1990's to the 2000's, which caused him to require a cane, and added that he was currently in constant pain.  

Dr. D.M. concluded that it was "at least as likely as not that the 1984 truck collision between two 10-ton vehicles resulted in the [V]eteran developing what is known among Orthopedic Surgeons as 'Chronic Mechanical Low Back Syndrome.'"  Dr. D.M. referenced a medical journal article, which indicated that mechanical low back pain occurs following a an injury which could be "an acute injury or secondary to chronic insults to the lumbar spine.  Typically the individual is left with chronic back pain that can vary from intermittent to daily complaints of low back pain."  Dr. D.M. indicated that his medical opinion is that the Veteran's back pain is a result of "paraspinous muscle/fascia/ligaments in the lumbar region (soft tissue injury), as well as an injury to the L5/S1 disc (both of which are the result of his motor vehicle accident in 1984)."  Dr. D.M. stated this opinion is based on the significant trauma suffered by the Veteran during the accident adding that the Veteran "did not see the impact coming, and was relaxed while he sat in the truck cab.  It is a well-known biomechanical fact that individuals who do not have the opportunity to brace themselves are more vulnerable to injury."  Additionally, Dr. D.M. cited a medical journal article which indicated some soft tissue injuries can continue to deteriorate over time.  Additionally, Dr. D.M. noted the Veteran had an annular tear on the right side of the L5/S1 disc as shown by an August 2005 MRI.  Dr. D.M. noted that these types of tears do not result purely as a result of age, but are principally due to "damage, delamination, and subsequent scarring of the annular fibers."  Indicating that the Veteran's tear was likely a result of the 1984 motor vehicle accident.  Therefore, Dr. D.M. concluded it was at least as likely as not that the Veteran's 1984 in service motor vehicle accident has a nexus to his current back disability.  

Additionally, Dr. D.M. noted the Veteran had right lower extremity radiculopathy that "is the direct result of his lumbar pathology."  Indicating the Veteran's current right lower extremity radiculopathy is related to his current back disability.   

The Board finds the private nexus opinion provided by Dr. D.M. highly probative evidence which weighs in favor of the Veteran's claim.  Dr. D.M. reviewed the Veteran's claims file and provided a thorough rationale discussing the evidence of record and provided pertinent medical literature to support his conclusion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning). 

The Veteran has provided consistent lay testimony indicating he had suffered from back pain and muscle spasms since a motor vehicle accident in service.  In a March 2010 statement the Veteran stated as a result of the accident participation in physical activity had become difficult and that he had continually suffered from pain and repeated flare ups.   

The Veteran provided an August 2010 notice of disagreement in which he stated the muscle spasms that he was currently experiencing were the same muscle spasms that he experienced in service.  The Veteran stated that his private physician had indicated to him that his MRI showed a result that was consistent with a car accident.  The Veteran indicated that he had to take muscle relaxers and wear a back brace for the pain but that his back disability had continued to worsen. 

The Veteran was afforded a September 2015 Board video hearing with the undersigned Veterans Law Judge.  The Veteran reported he injured his back in service when he was driving a truck and was hit by another truck.  The Veteran reported immediately following the accident he had suffered from back pain, muscle spasms, and was unable to stand up straight.  The Veteran stated that following the accident every in service physical fitness test he had participated in showed a deterioration of physician ability.  The Veteran reported he did not indicate back pain on his exit examination because he did not think the examiners would help him with his back pain.  The Veteran stated he sought post service treatment for his back disability in 1987 at Charity Hospital in New Orleans.  The Veteran stated he then received private treatment in Alabama with Dr. S.M. in late 1988 or 1989.  

The Board find's the Veteran's statements competent evidence.  Layperson are competent to testify to things of which they have first had knowledge, such as seeking treatment for back pain and experiencing continued back pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has repeatedly and consistently testified that he was involved in a motor vehicle accident in service, which has caused him consistent back pain since then.  Thus, the Veteran's lay statements as to his continued back pain are probative evidence in favor of the claim.  

Additionally, the Veteran provided lay statements from his wife and friend.  The Veteran's wife provided a March 2010 statement indicating that she had known the Veteran since 1990.  The Veteran's wife stated that Veteran often experienced pain in his back and when she asked him what caused his back pain he always stated that active service caused the back pain.  She noted that in the time she had known the Veteran he had not experienced any other traumatic back injuries and that he had been actively seeking treatment for his back disability for the past 10 years.  A friend of the Veteran provided an April 2010 statement, indicating that he had known the Veteran since 1988 and in that time the Veteran had intermittent back discomfort, which required bed rest and medication.  As noted above, lay persons, such as the Veteran's wife and friend, are competent to testify to things of which they have firsthand knowledge.  Thus Veteran's wife and friend's testimony that the Veteran has been reporting experiencing back pain, which he stated was a result of an in service injury, for as long as they have known him is competent evidence in favor of the Veteran's claim.  Jandreau, supra.    

Given the probative medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's current back disability has a nexus to his in service back disability, and as such service connection for a back disability is warranted.


ORDER

Entitlement to service connection for a back disability to include muscle spasms and right lower extremity radiculopathy is granted. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


